Mr. Justice Sterrett
delivered the opinion of the court, October 2d 1882.
There is no dispute as to any of the material facts in this case. The court was clearly right in holding that the bay window in question was constructed and lias since been maintained without authority of law; that it'is an unjustifiable encroachment on the public highway, prejudicial to the interests of the community and the rights of individual property owners in the neighborhood, and that it is a public nuisance, the continuance of which courts of equity in this st.ate have power to restrain.
The decree is based upon principles which are so clearly and correctly stated in the opinion of the learned president of the court below, and so well fortified by the reasons given and the *191authorities cited therein that we deem it unnecessary to add anything to what lie has so well said.
Decree affirmed, and appeal dismissed at the costs of the appellants.